DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 242a, Fig. 2A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 13 and 17 are objected to because of the following informalities:  
Claim 13 recites the limitation “wherein the docking station further comprising: a controller configured to automatically control at least one of: a garment dryer air output temperature, a garment dryer air output flow rate, a garment dryer air output temperature, or a garment dryer on time.”  (UNDERLINE emphasis added) It is suggested to amend it to --- wherein the docking station further comprising: a controller configured to automatically control at least one of: a garment dryer air output temperature, a garment dryer air output flow rate, or a garment dryer on time. ---.
Claim 17 recites the limitation “wherein the at least one glove air exhaust tube” in line1.  It is suggested to amend it to --- wherein at least one glove air exhaust tube ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durham’s Figs. 2A & 3-7 (US 2018/0266044).

    PNG
    media_image1.png
    617
    349
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    577
    346
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    338
    575
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    350
    453
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    524
    388
    media_image5.png
    Greyscale


Regarding claim 1, Durham’s Figs. 2A & 3-7 shows a garment dryer (200a, fig. 2A), comprising: 
a body (205a, 210a, 230a, fig. 2A) having at least one air inlet (212a, fig. 2A) and at least one air outlet (231a, 233a, fig. 2A, [0045]); 
an air blower (215a, fig. 2A) surrounded by a blower shroud (blower outer housing or shroud as shown in fig. 2A); 
at least one heating element (220a, fig. 2A) surrounded by a heating element shroud (heating element outer housing or shroud as shown in fig. 2A); and an air plenum (internal space of item 205a, fig. 2A), wherein the blower shroud (blower outer housing or shroud as shown in fig. 2A), the heating element shroud (heating element outer housing or shroud as shown in fig. 2A) and the air plenum (internal space of item 205a, fig. 2A) are contained within the body (205a, 210a, 230a, fig. 2A), and wherein the blower shroud (blower outer housing or shroud as shown in fig. 2A), the heating element shroud (heating element outer housing or shroud as shown in fig. 2A) and the air plenum (internal space of item 205a, fig. 2A) are configured to guide air flow from the at least one air inlet (212a, fig. 2A), through the air blower (215a, fig. 2A), through the at least one heating element (220a, fig. 2A), and to the at least one air outlet (231a, 233a, fig. 2A, [0045]). 

Regarding claim 2, Durham’s Figs. 2A & 3-7 shows further comprising: a substantially round shaped base (210a, fig. 2A), wherein the substantially round shaped base (210a, fig. 2A) includes tension tabs (211a, fig. 2A) configured to protrude into a space between the substantially round shaped base (210a, fig. 2A) and an inside wall of a vehicle cup holder (standard vehicle cup holder not shown in fig. 2A, [0045]).

Regarding claim 4, Durham’s Figs. 2A & 3-7 shows further comprising: a controller (260a, fig. 2A; 18, fig. 5B, [0062]) having at least one of: a moisture sensor input, a timer input, a temperature sensor input ([0062]), or an air flow sensor input.

Regarding claim 5, Durham’s Figs. 2A & 3-7 shows wherein the controller (260a, fig. 2A; 18, fig. 5B, [0062]) is configured to automatically vary at least one of: an air temperature or an air flow rate (readjust the heating power and/or the air flow, [0062]) based upon at least one of: the moisture sensor input, the timer input, the temperature sensor input ([0062]), or the air flow sensor input.

Regarding claim 6, Durham’s Figs. 2A & 3-7 shows further comprising: a controller (260a, fig. 2A; 18, fig. 5B, [0062]) configured to automatically control at least one of: an air temperature or an air flow rate, based on at least one of a moisture input or a timer input (claim 6).

Regarding claim 7, Durham’s Figs. 2A & 3-7 shows further comprising: a user control (225a, fig. 2A) configured to enable a user to set at least one of: an air temperature, an air flow rate, or an air moisture content shutoff (claim 7).

Regarding claim 8, Durham’s Figs. 2A & 3-7 shows a garment dryer assembly (figs. 2A, 3-7), comprising; 
at least one garment dryer (200a, fig. 2A), comprising: 
an electrical plug (237a, 238a, 239a, fig.2A) configured to be received within a standard cigarette lighter receptacle; 
an air blower (215a, fig. 2A) surrounded by a blower shroud (blower outer housing or shroud as shown in fig. 2A); 
at least one heating element (220a, fig. 2A) surrounded by a heating element shroud (heating element outer housing or shroud as shown in fig. 2A); and 
an air plenum (internal space of item 205a, fig. 2A), wherein the blower shroud (blower outer housing or shroud as shown in fig. 2A), the heating element shroud (heating element outer housing or shroud as shown in fig. 2A) and the air plenum (internal space of item 205a, fig. 2A) are configured to guide air flow from the at least one air inlet (212a, fig. 2A), through the air blower (215a, fig. 2A), through the at least one heating element (220a, fig. 2A), and to the at least one air outlet (231a, 233a, fig. 2A, [0045]); and 
a garment dryer docking station (700, fig. 7), comprising: 
at least one garment dryer receptacle (706, fig. 7); 
an alternating current electrical connection (709, fig. 7); 
an alternating current to direct current electrical power supply (712, fig. 7) (since item 709 is a standard 110/220Vac plug, [0069], fig. 7, the transformer/rectifier 712 should be an alternating current or AC to direct current or DC transformer/rectifier or an alternating current to direct current electrical power supply in order to supply DC electrical power to a cigarette lighter plug receptacle 707 which supplies DC electrical power to the item 237a, 238a, 239a, fig.2A of the item 200a); and 
at least one standard cigarette lighter receptacle (707, fig. 7). 

Regarding claim 9, Durham’s Figs. 2A & 3-7 shows wherein the alternating current to direct current electrical power supply (712, fig. 7) includes an input rating range between one-hundred volts and two-hundred fifty volts (110/220Vac, [0069]. 

Regarding claim 10, Durham’s Figs. 2A & 3-7 shows wherein the alternating current to direct current electrical power supply (712, fig. 7) includes an output rating range between ten volts and twenty-four volts (as explained above, the alternating current to direct current electrical power supply 712 supplies DC electrical power to the cigarette lighter plug receptacle 707 which supplies DC electrical power to the item 237a, 238a, 239a, fig. 2A, of the garment dryer 200a; Furthermore, fig. 5A of Durham’s Figs. 2A & 3-7 shows that a control circuit 12 of the garment dryer 200a has an input voltage of 12VDC;  Thus, the alternating current to direct current electrical power supply 712, fig. 7, should have an output rating of 12VDC which is within the range of between ten volts and twenty-four volts as claimed).

Regarding claim 11, Durham’s Figs. 2A & 3-7 shows wherein the at least one garment dryer (200a, fig. 2A) further comprising: at least one electrical energy storage device (713, fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham’s Figs. 2A & 3-7 as applied to claim 1 above, and in view of Nicholson (US 2005/0120579).

    PNG
    media_image6.png
    464
    585
    media_image6.png
    Greyscale
 

    PNG
    media_image7.png
    607
    446
    media_image7.png
    Greyscale


Regarding claim 3, Durham’s Figs. 2A & 3-7 discloses the limitations of the garment dryer as in claim 1 above, but does not disclose further comprising: a magnet configured to removably secure the garment dryer to a magnetic object.
Nicholson teaches a magnet (64, fig. 3, [0016]) configured to removably secure the garment dryer (14, fig. 3) to a magnetic object (38, fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the garment dryer of Durham’s Figs. 2A & 3-7 with the magnet configured to removably secure the garment dryer to a magnetic object, as taught by Nicholson, for providing a greater flexibility of mounting the garment dryer at different locations which have the magnetic object(s) which would result in promoting a greater utilizations of the garment dryer and thus the user’s satisfaction is promoted.  Thus, the garment dryer operates more efficiently and thus benefits the consumer.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham’s Figs. 2A & 3-7 as applied to claim 8 above, and in view of Durham’s Fig. 8 (US 2018/0266044).

    PNG
    media_image8.png
    609
    384
    media_image8.png
    Greyscale


Regarding claim 12, Durham’s Figs. 2A & 3-7 discloses the limitations of the garment dryer assembly as in claim 8 above, but does not disclose wherein the docking station further comprising: an electrical energy storage device charger.
Durham’s Fig. 8 teaches a docking station (Durham’s Fig. 8, 830, fig. 8) further comprising: an electrical energy storage device charger (Durham’s Fig. 8, 816, fig. 8, [0073-0075]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the garment dryer assembly of Durham’s Figs. 2A & 3-7 with the docking station further comprising: an electrical energy storage device charger, as taught by Durham’s Fig. 8, for providing a rechargeable docking station with the electrical energy storage device charger for charging a rechargeable battery which can power the garment dryer at a mobile location where there is no availability of electricity.  Thus, the garment dryer is a more user-friendly and thus benefits the consumer.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham’s Figs. 2A & 3-7 as applied to claim 8 above, and in view of Youn et al. (US 2020/0085262; hereinafter Youn).

    PNG
    media_image9.png
    774
    448
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    831
    556
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    302
    574
    media_image11.png
    Greyscale


Regarding claim 13, Durham’s Figs. 2A & 3-7 discloses the limitations of the garment dryer assembly as in claim 8 above, but does not disclose wherein the docking station further comprising: a controller configured to automatically control at least one of: a garment dryer air output temperature, a garment dryer air output flow rate, a garment dryer air output temperature, or a garment dryer on time.
Youn teaches a docking station (Youn, 30, fig. 1) further comprising: a controller (Youn, 90, figs. 2, 14) configured to automatically control at least one of: a garment dryer air output temperature (Youn recites “For example, the second button 82b may be a button for discharging hot air or lukewarm air from the discharge port 3 of the dryer 1 mounted in the receptacle 20, and may be a button for issuing a signal to the controller 90
to control the operation of the heater that heats the air introduced into the dryer 1. To this end, the controller 90 may be electrically connected to the second button 82b and the heater of the dryer 1.”, [0101]), a garment dryer air output flow rate, a garment dryer air output temperature, or a garment dryer on time.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the garment dryer assembly of Durham’s Figs. 2A & 3-7 with the docking station further comprising: a controller configured to automatically control at least one of: a garment dryer air output temperature, a garment dryer air output flow rate, a garment dryer air output temperature, or a garment dryer on time, as taught by Youn, for providing an ease of controlling an operation of the garment dryer when the garment dryer being docked on the docking station.  Thus, the garment dryer assembly is a more user-friendly and thus benefits the consumer.

Claim(s) 14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham’s Figs. 2A & 3-7 (US 2018/0266044) in view of Reithel (US 5,412,928).

    PNG
    media_image1.png
    617
    349
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    577
    346
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    338
    575
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    350
    453
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    524
    388
    media_image5.png
    Greyscale


    PNG
    media_image12.png
    494
    514
    media_image12.png
    Greyscale


Regarding claim 14, Durham’s Figs. 2A & 3-7 discloses a garment dryer (200a, fig. 2A), comprising; 
a body (205a, 210a, 230a, fig. 2A) having at least one air inlet (212a, fig. 2A) and at least one air outlet (231a, 233a, fig. 2A, [0045]):
an air blower (215a, fig. 2A) surrounded by a blower shroud (blower outer housing or shroud as shown in fig. 2A); 
at least one heating element (220a, fig. 2A) surrounded by a heating element shroud (heating element outer housing or shroud as shown in fig. 2A); 
an air plenum (internal space of item 205a, fig. 2A), wherein the blower shroud (blower outer housing or shroud as shown in fig. 2A), the heating element shroud (heating element outer housing or shroud as shown in fig. 2A) and the air plenum (internal space of item 205a, fig. 2A) are configured to guide air flow from the at least one air inlet (212a, fig. 2A), through the air blower (215a, fig. 2A), through the at least one heating element (220a, fig. 2A), and to the at least one air outlet (231a, 233a, fig. 2A, [0045]); and 
a position user selectable switch (225a, fig. 2A) having an air blower on position, an off position ([0045]).
Durham’s Figs. 2A & 3-7 does not disclose a three position user selectable switch having an air blower on position, an off position, and an air blower and heating element on position.
Reithel teaches a three position user selectable switch (Reithel, 68, fig. 1) having an air blower on position (Reithel, first position, col. 3, lines 4-13), an off position (Reithel, third position, col. 3, lines 4-13), and an air blower and heating element on position (Reithel, second position, col. 3, lines 4-13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the garment dryer of Durham’s Figs. 2A & 3-7with the three position user selectable switch having an air blower on position, an off position, and an air blower and heating element on position, as taught by Reithel, for providing a simplified switch which would result in providing an ease of operating the garment dryer.  Thus, the garment dryer is a more user-friendly and thus benefits the consumer.

Regarding claim 16, Durham’s Figs. 2A & 3-7 as modified discloses wherein an air temperature exiting the at least one air outlet (231a, 233a, fig. 2A, [0045]) is between eighty degrees Fahrenheit and one-hundred sixty degrees Fahrenheit (Ta = 45ºC or 113ºF, Ta = 56ºC or 132.8ºF, Ta = 70ºC or 158ºF, Table 1, page 6).

Regarding claim 17, Durham’s Figs. 2A & 3-7 as modified discloses wherein the at least one glove air exhaust tube (240a, 245a, fig. 2A) includes a pinky finger air outlet deflector (248a, fig. 2A), three finger shaped supports (243a, fig. 2A), and a thumb air outlet deflector (242a, fig. 2A). 

Regarding claim 18, Durham’s Figs. 2A & 3-7 as modified discloses further comprising: a controller (260a, fig. 2A; 18, fig. 5B, [0062]) configured to automatically varying at least one of: an air temperature, or an air flow rate (claim 5).

Regarding claim 19, Durham’s Figs. 2A & 3-7 as modified discloses further comprising: a controller (260a, fig. 2A; 18, fig. 5B, [0062]) configured to automatically control at least one of: an air temperature, or an air flow rate, based on a moisture input (claim 6).

Regarding claim 20, Durham’s Figs. 2A & 3-7 as modified discloses further comprising: a user control (225a, fig. 2A) configured to enable a user to set at least one of: an air temperature, an air flow rate, or a glove moisture (claim 7). 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham’s Figs. 2A & 3-7 and Reithel as applied to claim 14 above, and further in view of Putnam, Jr. (US 10,143,354).

    PNG
    media_image13.png
    514
    480
    media_image13.png
    Greyscale


Regarding claim 15, Durham’s Figs. 2A & 3-7 as modified discloses further comprising: a direct current electrical voltage input between ten volts and twenty-four volts (12VDC, fig. 5), 
Durham’s Figs. 2A & 3-7 as does not disclose wherein an electrical current demand is less than twenty amperes when the air blower and the at least one heating element are both energized.
Putnam, Jr. teaches an electrical current demand is less than twenty amperes (Putnam, Jr., 3 A, col. 3, lines 3-39) when the air blower (Putnam, Jr., 204, 206, fig. 3) and the at least one heating element (Putnam, Jr., 202, fig. 3) are both energized (Putnam, Jr., col. 3, lines 3-39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the garment dryer of Durham’s Figs. 2A & 3-7with the electrical current demand is less than twenty amperes when the air blower and the at least one heating element are both energized, as taught by Putnam, Jr., for providing an appropriate current which requires by the air blower and the heater during a drying process which would result in preventing the air blower and the heater from getting overloaded and thus the life-span of the air blower and the heater is longer.  Thus, the life-span of the garment dryer is longer and thus benefits the consumer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141. The examiner can normally be reached Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762